DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17-18, 25-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term "generally" in claim 17 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
B) Claims 18-19, 25-29 and 31 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 17-19, 25-28, and 31  is/are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Todman (GB2443886A) in view  Gil Molla et al. (US 10,054,106). 

6. 	Regarding to Claim 17, Todman teaches a method of mounting or dismounting a wind turbine component (1) of an energy generating unit (1, 2) in a multirotor wind turbine [as can be seen from Figures 1 and 11-12 in Todman], the multirotor wind turbine comprising a tower (5, as can be seen from Figure 1 and 11 in Todman) configured to support one or more load carrying structures (arms 12, as can be seen from Figure 11 in Todman) each extending between a first end and a second end [as can be seen from Figure 1 and 11 in Todman] wherein each load carrying structure (12) is arranged for supporting two of the energy generating units (1, 2) arranged at or proximate to the first and second ends of the load carrying structure (12) and at opposite sides of the tower (5) [as can be seen from Figures 1 and 11 in Todman], and wherein the load carrying structure (12) is attached to the tower (5)  via a yaw arrangement (stays 7, as can be seen from Figure 1 and 11 in Todman. Note that stays 7 are used to obtain various positions, as can be seen from Figures 11-12 in Todman.  In addition, environmental conditions, such as various wind speeds and wind directions causes a level of angular rotation/yawing) allowing the load carrying structure (12) to yaw around the tower (5) [as can be seen from Figures 1 and 11-12  in Todman], the method comprising: arranging the one or more load carrying structures (12) in a generally horizontal position [as can be seen from Figures 1 and 11-12 in Todman];  securing (securing via stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-12 in Todman)  the load carrying structure (12) against up and down tilting movements [note that at least stay (7) secures the load against a level of movement], and positioning or dispositioning (as can be seen from Figure 12 in Todman) the wind turbine component (1) at or proximate to the first end of the load carrying structure (12) while the one or more load carrying structures (12) is in the generally horizontal position [as can be seen from Figures 1 and 11-12 in Todman].  
However, Todman does not explicitly disclose the securing of the load carrying structure further comprises attaching a counterweight proximate to one of the first or second ends of the load carrying structure. Gil Molla et al., however teaches attaching a counterweight (5) proximate to one of the first end or the second end of a load carrying structure (1) [as described in column 3 line 49-55 in Gil Molla et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todman to include a counterweight, to improve balancing and obtaining a 

7.   	Regarding to Claim 18, Todman modified by Gil Molla et al. teaches the method according to claim 17, wherein the method comprises erecting the multirotor wind turbine [as can be seen from Figures 1 and 11-12 in Todman],and comprises erecting the tower (5) and the load carrying structure (12) before the securing of the load carrying structure (12) [note that the tower and load carrying structure is positioned, the load carrying structure can then be adjusted by the securing stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-12 in Todman].  

8.    Regarding to Claim 19, Todman modified by Gil Molla teaches the method according to claim 30, further comprising adjusting the mass of the counterweight [as described in column 3 line 53-55 in Gil Molla.  In addition, it would have been obvious to one of ordinary skill in the art to include an adjustable mass counterweight, for the purpose of improving balancing operations during assembly/disassembly or servicing of the apparatus in environmental conditions, such as various wind speeds and wind directions].

9.        Regarding to Claim 25, Todman modified by Gil Molla teaches the method according to claim 17, wherein the wind turbine component (1) comprises at least one a wind turbine blade [as described on page 4 line 26, as well as can be seen from Figures 1, 4, 7, and 11-13 in Todman].

10.    Regarding to Claim 26, Todman modified by Gil Molla teaches the method according to claim 17, wherein the positioning of the wind turbine component (1) include hoisting [via stays (7, 13), electric winch, and cables] the wind turbine component (1) into position and attaching the wind turbine component (1) to the load carrying structure (3, 12) [as described on page 6 lines 1-25 and can be seen from Figures 1-13 in Todman].  

11.    Regarding to Claim 27, Todman modified by Gil Molla teaches the method according to claim 26, wherein the hoisting is performed by means of means of a cable attached to the load carrying structure (12) [ as described on page 6 lines 23-25 and can be seen from Figures 1-13 in Todman].  

12.    Regarding to Claim 28, Todman modified by Gil Molla teaches the method according to claim 17, wherein the securing [securing via stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-13 in Todman, and counterweight, as described in  column 3 line 49-55 in Gil Molla et al ] is at least partly maintained while positioning or dispositioning a second wind turbine component (1) at proximate the second end 

13.    Regarding to Claim 31, Todman modified by Gil Molla teaches the method according to claim 17, wherein the counterweight (5) is attached at or proximate to the second end if positioning the wind turbine component (1 in Todman) [as can be seen from Figure 1 and as described in column 3 line 49-55 in Gil Molla et al.], and the counterweight (5) is attached at or near the first end if dispositioning the wind turbine component (1 in Todman). [Note that the counterweight can be displayed to various locations along the beam.].



Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 29 is rejected, as best understood in view of the above 112 rejection,  under 35 U.S.C. 103 as being unpatentable over Todman (GB2443886A) in view of Gil Molla et al. (US 10,054,106), as applied to claim 17 above, and further in view of Hochtief (DE4432800A1).  

16.    Regarding to Claim 29, Todman modified by Gil Molla teaches the method according to claim 17, wherein the multirotor wind turbine (1) comprises a load carrying structure (12) yawed to a rotational position [Figures 11-12 in Todman].  However, the combination of Todman and Gil Molla does not explicitly disclose having a second load carrying structure.  Hochtief, however, teaches an apparatus having a first load carrying structure (an upper 5), and at least a second load carrying structure (a second lower 5) at a lower position on a tower than the first load carrying structure (an upper 5) [as can be seen from Figure 1 in Hochtief]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Todman and Gil Molla to include a second load carrying structure, wherein a first load carrying structure  firstly yawed to a rotational position different from the second load carrying structure before the positioning of the wind turbine component at or proximate the end of the first load carrying structure, to upscale the apparatus and for the purpose of initially positioning the load carrying structures and maintaining a balance prior to positioning additional parts, such as the wind turbine components [In addition, note that “the positioning” is interpreted as being not positively recited since previously claimed in the alternative of 

17.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Todman (GB2443886A) in view of Hochtief (DE4432800A1).  

18. 	Regarding to Claim 35, Todman teaches a method of mounting or dismounting a wind turbine component (1) of an energy generating unit (1, 2) in a multirotor wind turbine [as can be seen from Figures 1 and 11-12 in Todman], the multirotor wind turbine comprising a tower (5, as can be seen from Figure 1 and 11 in Todman) configured to support a first load carrying structure (arms 12, as can be seen from Figure 11 in Todman)  between a first end and a second end [as can be seen from Figure 1 and 11 in Todman] wherein the load carrying structure (12) is arranged for supporting two of the energy generating units (1, 2) arranged at or proximate to the first and second ends of the load carrying structure (12) and at opposite sides of the tower (5) [as can be seen from Figures 1 and 11 in Todman], (stays 7, as can be seen from Figure 1 and 11 in Todman. Note that stays 7 are used to obtain various positions, as can be seen from Figures 11-12 in Todman.  In addition, environmental conditions, such as various wind speeds and wind directions causes a level of angular rotation/yawing) allowing the load carrying structure (12) to yaw around the tower (5) [as can be seen from Figures 1 and 11-12  in Todman], the method comprising:  securing (securing via stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-12 in Todman)  the load carrying structure (12) against up and down tilting movements [note that at least stay (7) secures the load against a level of movement], and positioning or dispositioning (as can be seen from Figure 12 in Todman) the wind turbine component (1) at or proximate to the first end of the secured load carrying structure (12). 
 However, Todman does not explicitly disclose having a second load carrying structure.  Hochtief, however, teaches an apparatus having a first load carrying structure (an upper 5), and at least a second load carrying structure (a second lower 5) at a lower position on a tower than the first load carrying structure (an upper 5) [as can be seen from Figure 1 in Hochtief]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Todman to include a second load carrying structure, wherein a first load carrying structure  firstly yawed to a rotational position different from the second load carrying structure before the .  

19.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Todman (GB2443886A) in view of Hochtief (DE4432800A1), as applied to claim 35 above, and further in view of  Gil Molla et al. (US 10,054,106). 

20.    Regarding to Claim 30, Todman modified by Hochtief teaches the method according to claim 35, wherein the securing of the load carrying structure (12) [securing via stays (7, 13), electric winch, cables, and/or struts (15), as described on page 6 lines 1-25 and can be seen from Figures 1-13 in Todman].  However, the combination of Todman modified by Hochtief is silent as to attaching a counterweight.  Gil Molla et al., however teaches attaching a counterweight (5) proximate to one of the first end or the second end of a load carrying structure (1) [as described in column 3 line 49-55 in Gil Molla et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .



Response to Arguments
21.	Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not disclose “yawing” since lowering of the load carrying structure (arms 12) in the prior art  has nothing to do with “yawing”.  This is not found to be persuasive.  Stays 7 are used to obtain various positions, as can be seen from Figures 11-12 in Todman.  In addition, environmental conditions, such as various wind speeds and wind directions causes a level of angular rotation/yawing in the apparatus.  In addition, the use of counterweight (5) will also cause a degree of yawing when in use [as can be seen from Figure 1 and as described in column 3 line 49-55 in Gil Molla et al.], which is aligned in the same manner as the instant application.  The prior art still disclose the recited method, as newly amended and rejected above in the new grounds of rejection under 103.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NIRVANA DEONAUTH/           Examiner, Art Unit 3726


	/DAVID P BRYANT/           Supervisory Patent Examiner, Art Unit 3726